


Exhibit 10.25


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement (this “Amendment”), dated as of
November 2, 2012, by and between American Campus Communities, Inc. (the
“Company”) and Daniel Perry (“Executive”).
WHEREAS, the Company and Executive have entered into an employment agreement
dated as of May 4, 2011 (the “Employment Agreement”); and
WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth herein.
NOW, THEREFORE, the Company and Executive agree as follows:
1.Position, Duties and Responsibilities. Executive acknowledges and agrees that
his functions, duties and responsibilities have been expanded in manner
consistent with Executive’s title and Employment Agreement.


2.Salary. Section 4(a) of the Employment Agreement is amended to delete
“$190,250” and replace it with “$235,000.”


3.Capitalized Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Employment Agreement.


4.Ratification. Except as otherwise expressly provided in this Amendment, the
Employment Agreement is hereby ratified and confirmed and shall continue in full
force and effect in accordance with its terms.


5.Counterparts. This Amendment may be executed in identical counterparts, which
when taken together shall constitute one and the same instrument. A counterpart
transmitted by facsimile shall be deemed an original for all purposes.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
AMERICAN CAMPUS COMMUNITIES, INC.
 
 
By: 
/s/ William C. Bayless, Jr.
 
 
 
William C. Bayless, Jr.
President and Chief Executive Officer

/s/ Daniel B. Perry    
Daniel B. Perry







